         Case 1:20-po-05040-TJC Document 4 Filed 09/09/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                    PO 20-05040-TJC

                          Plaintiff,
           vs.
                                              ORDER
 JORDAN T. HALL,

                          Defendant.



      Pending before the Court is the motion of the United States to vacate the

initial appearance currently set for September 15, 2020, and to set collateral in this

matter. (Doc. 3.) For good cause shown,

      IT IS HEREBY ORDERED that the defendant shall pay the total collateral

forfeiture amount of $150.00 for Violation Notice FBDG007A in six installments

consisting of $20.00 on the first day of each month from October 2020 through

March 2021 and one installment of $30.00 on the first day of October 2020.

      IT IS FURTHER ORDERED that the initial appearance currently set for

September 15, 2020, at 9:00 a.m., is VACATED.

      Payments may be made via U.S. Mail to:

                                Central Violations Bureau
                                    P.O. Box 780549
                               San Antonio, TX 78278-0549
                                          1
  Case 1:20-po-05040-TJC Document 4 Filed 09/09/20 Page 2 of 2




Or, payments may be made online at:

                  https://www.cvb.uscourts.gov/

DATED this 9th day of September, 2020.

                              __________________________________
                              TIMOTHY J. CAVAN
                              United States Magistrate Judge




                                2
